Citation Nr: 0028814	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-27 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial 10 percent rating for 
intervertebral disc syndrome for the period preceding August 
12, 1999.  

2.  The propriety of the initial 20 percent rating for 
intervertebral disc syndrome for the period beginning August 
12, 1999.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1974 to December 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, granted the veteran service 
connection and a 10 percent evaluation for lumbar disc 
disease (L5-S1), and denied her claim for service connection 
for bilateral foot fungus.

The veteran's claim was remanded by the Board in April 1999.  
In an October 1999 rating decision, the RO granted the 
veteran's claim for service connection for a skin disability 
of the feet.  Accordingly, that issue is no longer before the 
Board.  The RO also assigned an initial 20 percent rating for 
intervertebral disc syndrome for the period beginning August 
12, 1999.  Accordingly, the two issues before the Board are 
the propriety of the initial 10 percent rating for 
intervertebral disc syndrome for the period preceding August 
12, 1999, and the propriety of the initial 20 percent rating 
for intervertebral syndrome for the period beginning August 
12, 1999.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's claim challenging the propriety of the initial 
ratings for his intervertebral disc syndrome must be remanded 
for another VA examination.  At the veteran's August 1999 VA 
examination, the examiner commented that he suspected that 
the veteran had a fair amount of disability from degenerative 
joint disease of her back, and that the veteran might have 
had a problem with a degenerative disk which might have 
returned.  Finally, the examiner asserted that a 
"neurosurgical evaluation is implicated at this point in 
time."  

The duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).  In light of the examiner's 
comments in August 1999 that the veteran might have a problem 
with a degenerative disk and his comments regarding the need 
for neurosurgical evaluation, the veteran's claim must be 
remanded for a thorough neurological examination to assess 
the degree of severity of the veteran's service-connected 
intervertebral disc syndrome.  

The VA examination must consider the factors discussed in 
DeLuca v. Brown 8 Vet. App. 202 (1995) (such as additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination, including during flare-ups) 
and relate how they affect the veteran's lumbar spine.  

The VA Office of General Counsel issued an opinion wherein it 
was determined that Diagnostic Code 5293 for intervertebral 
disc syndrome involved loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve might cause limitation of motion of the 
spine.  It was concluded that pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. § § 4.40 and 4.45 must be 
considered when a disability is considered under Diagnostic 
Code 5293.  See VAOPGCPREC 36-97 (December 12, 1997).  

Since the veteran is rated at 20 percent disabling under 
Diagnostic Code 5293 for intervertebral disc syndrome, when 
the RO readjudicates the veteran's claim, they should 
consider 38 C.F.R. § § 4.40 and 4.45 in rating the veteran's 
claim under Diagnostic Code 5293.  

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's low back 
that have not already been associated 
with the claims folder. 

3.  The appellant should be afforded a VA 
neurological examination to determine the 
nature and severity of her intervertebral 
disc syndrome.  The examiner should 
provide diagnoses of all disorders of the 
veteran's lumbar spine.  Such tests as 
the examining physician deems appropriate 
should be performed to include any 
neurological testing.  These tests should 
include a complete test of the range of 
motion of the veteran's lumbar spine.  In 
describing the range of motion of the 
spine, the examiner should answer the 
following questions: 

a.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?

b.  What are the standards for 
normal ranges of motion for the 
lumbar spine for the different range 
of motion tests?

c.  How do the range of motion 
findings of the lumbar spine relate 
to those standards for the different 
range of motion tests in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

d.  Does the veteran have ankylosis 
of the lumbar spine, and, if so, is 
such ankylosis favorable or 
unfavorable? 

e.  Is there any listing of the 
spine?

f.  Is there a positive 
Goldthwaite's sign?

g.  Is there loss of lateral motion 
with osteoarthritic changes or 
narrowing of joint spaces?

h.  Is there any abnormal mobility 
on forced motion?  
	
The examination report should also 
include responses appropriate to the 
diagnostic criteria for the Diagnostic 
Code regarding intervertebral disc 
syndrome.  The examiner should be asked 
to answer the following questions:

i.  Can the veteran's intervertebral 
disc syndrome best be described as 
mild, moderate, severe, or 
pronounced in degree?

j.  If the veteran does have 
intervertebral disc syndrome, what 
is the frequency of the attacks of 
her intervertebral disc syndrome, or 
in other words, how much relief does 
she receive from her intervertebral 
disc syndrome?

k.  If the veteran does have 
intervertebral disc syndrome, is her 
condition manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc?

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

l.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

m.  If the answer to question (l) is 
yes, the examiner should state 
whether any such findings together 
with the veteran's disability would 
be the equivalent of severe 
intervertebral disc syndrome such 
that there are recurring attacks 
with intermittent relief.  

n.  If the answer to question (l) is 
yes, the examiner should state 
whether any such findings together 
with the veteran's disability would 
be the equivalent of pronounced 
intervertebral disc syndrome with 
persistent symptoms with only little 
intermittent relief.  

o.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

p.  If the answer to question (o) is 
yes, the examiner should state 
whether any such findings together 
with the veteran's disability would 
be the equivalent of severe 
intervertebral disc syndrome such 
that there are recurring attacks 
with intermittent relief.  

q.  If the answer to question (o) is 
yes, the examiner should state 
whether any such findings together 
with the veteran's disability would 
be the equivalent of pronounced 
intervertebral disc syndrome with 
persistent symptoms with only little 
intermittent relief.  

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
appellant's claims challenging the 
propriety of the initial 10 percent 
ratings for intervertebral disc syndrome 
for the period preceding August 12, 1999 
and the propriety of the initial 20 
percent rating for the period beginning 
August 12, 1999, with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, as well as the 
VA General Counsel opinion VAOPGCPREC 36-
97 (December 12, 1997).  In the event 
that the claims are not resolved to the 
satisfaction of the appellant, she should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and her 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until she receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




